Citation Nr: 1731877	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-26 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to January 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded this appeal for additional development in December 2014.  An April 2016 rating decision granted service connection for bilateral hearing loss and tinnitus, and those issues are no longer before the Board.

A personal hearing was conducted between the Veteran and undersigned in June 2014.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's electronic file is missing a number of adjudicatory, evidentiary, and procedural documents.  The February 2012 rating decision lists many documents that are not contained in the file, including the November 2011 claim, January 2012 VCAA letter, January 2012 VCAA notice response, January 2012 statement in support of claim, and January 2012 lay statements from O.B. and M.D.  The notice of disagreement (NOD), statement of the case (SOC), and VA Form 9 are also not in the file.

The Board made multiple requests to the RO in July 2017 to upload these documents. The RO has not responded.  As such, a remand is necessary to obtain the documents and provide a complete record for the Board to review.

On remand, additional treatment records should be obtained.  In his June 2014 hearing, the Veteran testified that he received psychiatric treatment for depression in Galveston, Texas around 1987 following separation from service.  Although the Veteran previously denied a history of mental health treatment or use of psychiatric medication, VA should nevertheless attempt to obtain these relevant records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to him to complete a release of any post-service non-VA psychiatric treatment records.  Specific reference should be made to records reflecting treatment between 1986 and 1988 from a care provider located in Galveston, Texas.  VA treatment records dated since July 2016 should also be obtained.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Associate the following documents with the Veteran's file: November 2011 claim, January 2012 VCAA letter, January 2012 VCAA notice response, January 2012 statement in support of claim, January 2012 lay statements from O.B. and M.D., March 2012 NOD, August 2012 SOC, and September 2012 VA Form 9.  Any additional relevant documents should be associated with the Veteran's file.

4. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

